Title: Thomas Jefferson to Robert Walsh, 4 December 1818
From: Jefferson, Thomas
To: Walsh, Robert


          
            Dear Sir
            Monticello
Dec. 4. 18.
          
          Yours of the Nov. 8. has been some time recieved; but it it is in my power to give little satisfaction as to it’s enquiries. Dr Franklin had many political enemies, as every character must which, with decision enough to have opinions, has energy & talent to give them effect on the feelings of the adversary opinion. these enmities were chiefly in Pensylvania & Massachusets. in the former they were merely of the proprietary party. in the latter they did not commence till the revolution, and then sprung chiefly from personal animosities, which spreading by little and little, became at length of some extent. Dr Lee was his principal calumniator, a man of much malignity, who, besides enlisting his whole family in the same hostility, was enabled, as the agent of Massachusets with the British government, to infuse it into that state with considerable effect. mr Izard, the Doctor’s enemy also, but from a pecuniary transaction never countenanced these charges against him. mr Jay, Silas Deane, mr Laurens, his colleagues also, ever maintained towards him unlimited confidence and respect. that he would have waived the formal recognition of our Independance I never heard on any authority worthy notice. as to the fisheries, England was urgent to retain them exclusively, France neutral, and I believe that had they been ultimately made a sine quo non, our other Commissioners (mr Adams excepted) would have relinquished them rather than have broken off the treaty. to mr Adams’s perseverance alone on that point I have always understood we were indebted for their reservation. as to the charge of subservience to France, besides the evidence of his friendly colleagues before named, two years of my own service with him at Paris, daily visits, and the most friendly and confidential conversations convince me it had not a shadow of foundation. he possessed the confidence of that government in the highest degree, insomuch that it may truly be said that they were more under his influence, than he under theirs. the fact is that his temper was so amiable and conciliatory, his conduct so rational, never urging impossibilities, or even things unreasonably inconvenient to them, in fact short so moderate and attentive to their difficulties, as well as our own, that what his enemies called subserviency, I saw was only that reasonable disposition, which, sensible that advantages are not all to be on one side, yielding what is just and liberal, is the more certain of obtaining liberality and justice. mutual confidence produces of course mutual influence, and this was all which subsisted between Dr Franklin & the govmt of France.
          I state a few anecdotes of Dr Franklin, within my own knolege, too much in detail for the scale of Delaplaine’s work, but which may find a cadre in some of the more particular views you contemplate.   my health is in a great measure restored, and our family joins with me in affectionate recollections & assurances of respect.
          
            Th: Jefferson
          
        